                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                              SAN JOSE DIVISION

                                   7

                                   8       POWER INTEGRATIONS, INC.,                         Case No.16-cv-02366-BLF (VKD)
                                                          Plaintiff,
                                   9
                                                                                             ORDER RE PLAINTIFF’S RESPONSE
                                                   v.                                        TO MARCH 13, 2019 DISCOVERY
                                  10
                                                                                             LETTER
                                  11       CHAN-WOONG PARK,
                                                                                             Re: Dkt. No. 74
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            On March 13, 2019, defendant Chan-Woong Park filed a unilateral discovery letter brief,

                                  14   claiming that plaintiff Power Integrations, Inc. (“PI”) has not completed its document production

                                  15   or served its supplemental written discovery responses, even though the parties’ agreed-upon

                                  16   deadlines for doing so have passed. Additionally, Mr. Park says that PI has unduly delayed

                                  17   scheduling the depositions of several witnesses. PI reportedly also refused to participate in the

                                  18   preparation of a joint discovery letter.

                                  19            By noon on Friday, March 15, 2019, PI shall file a response to Mr. Park’s discovery

                                  20   letter, including a substantive statement of its position on the issues, as well as its proposed

                                  21   resolution of the dispute. PI’s letter shall comply with the word limits set forth in the

                                  22   undersigned’s Standing Order for Civil Cases.1

                                  23            IT IS SO ORDERED.

                                  24   Dated: March 14, 2019

                                  25
                                                                                                      VIRGINIA K. DEMARCHI
                                  26                                                                  United States Magistrate Judge
                                  27

                                  28   1
                                           https://cand.uscourts.gov/filelibrary/3438/Standing-Order-for-Civil-Cases-January-2019.pdf
